Order entered September 13, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00248-CV

                         YELENA KONKINA, Appellant

                                       V.

  DR. IRINA HAYRAPETYAN AND VALLEY VIEW DENTAL, Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02483-C

                                    ORDER

      Before the Court is appellant’s September 8, 2021 motion for an extension
of time to file an amended brief to correct deficiencies. We GRANT the motion as
follows. We DIRECT the Clerk of this Court to send appellant a copy of the
clerk’s record and reporter’s record on a CD-ROM.        Appellant shall file her
amended brief on or before October 4, 2021. We caution appellant that failure to
file an amended brief on or before October 4, 2021 will result in the appeal being
submitted on the deficient brief.
                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE